Mitchell, J.,
dissenting. I concur in the conclusion that, under the facts of this case, the legal existence of the municipal court of Mankato cannot be attacked collaterally in this action, but only by direct proceeding for that purpose; and this, as I understand it, is, strictly speaking, the only matter properly before us at this time. But I am unable to concur in the views expressed in the majority opinion, that even if the act creating the court was never constitutionally passed, still it would be a defacto court. The logical result of this would be that the person assuming to act as judge of that court would be an officer de facto, and the judgments of the court as valid as those of a legal court. To borrow an expression from the majority opinion, I think that a de facto court or office is a political solecism. The idea of an officer de facto presupposes the existence *479of a legal office. It seems to me that there cannot be an officer de facto unless there is a legal office, so that there might be an officer dejim. There are many cases to the effect that a person holding an office under an unconstitutional law is an officer de facto, but I think that in every one it will be found that there was a legal office, and that the law only went to the mode or manner of filling it. As suggested in the opinion, the de facto doctrine is founded on reasons of public policy and necessity, but it must have some reasonable limit, unless we are ready to recognize practical revolution and a legislative right to ignore all constitutional barriers. As bearing on the views here suggested, see Dillon on Mun. Corp. § 276, (214;) Cooley, Const. Lim. 750, 751, and note; Carlton v. People, 10 Mich. 250; In re Boyle, 9 Wis. 264; Ex parte Strang, 21 Ohio St. 610; Town of Decorah v. Bullis, 25 Iowa, 12; Hildreth’s Heirs v. McIntire’s Devisee, 1 J. J. Marsh. 206.
Berry, J. I concur with my brother Mitchell.